Attachment to Advisory Action
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Applicants’ response of 12/17/2021 is acknowledged and has been entered. 

Claim Status
3.     Claims 1, 3, 9-10, 12-13 and 93-103   are under consideration.
 Claims 2, 5, 6, 17-18, 29-31, 42-44, 53, 62-65, 82 and 85-89 and claims 4, 7, 8, 11, 14-16, 19-28, 32-41, 45-52, 54-61, 66-81, 83, 84 and 90-92  have been canceled by previous amendments. 
Claim Rejections Maintained
Claim Rejections - 35 USC § 103
4.     Rejection of claims 1, 3,  9-10, 12-13 and 93-103 under 35 U.S.C. 103 as being un-patentable over WO 2014/176311 A1  Bokyanszki et al. (Art of record applicants’ search report) in view of US2014/0336357A1( Reguera et al.) and Lu et al. 20180111968 A1  filed 2/19/2017 priority to 5/31/2011 is maintained. 
The rejection was as stated below:
   Regarding Claim 1, WO 2014/176311 A1  discloses a method of producing a genetically modified bacterium (a method of producing a genetically modified E. coli (bacterium); paragraphs [0004], [0006]) comprising genetically altering a bacterium to include a nucleic acid sequence encoding a mutant amyloid polypeptide having a series of aligned aromatic groups (comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide (an amyloid polypeptide having a series of aligned aromatic groups); paragraphs [0004], [0006]), wherein the nucleic acid sequence is under the control of a promoter to express the mutant amyloid polypeptide (wherein the nucleic acid sequence is under the control of a promoter to express the CsgA (amyloid polypeptide); paragraphs [0004]-[0006], [0047]-[0048]).
    Regarding Claim 3, WO 2014/176311 A1  discloses the method of claim 1, and further discloses wherein the amyloid polypeptide is CsgA (comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide; paragraphs [0004]-[0006]).

     Regarding Claim 10 WO 2014/176311 A1  discloses the method of claim 1 further discloses wherein the aromatic group is present on a standard amino acid selected from the group consisting of phenylalanine, tryptophan, and tyrosine (comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide comprising amino acids consisting of phenylalanine, tryptophan, and tyrosine (aromatic group on an amino acid); paragraphs [0004]-[0006]).
       Regarding Claim 12, WO 2014/176311 A1  discloses a non-naturally occurring mutant amyloid polypeptide having a series of aligned aromatic groups (non-naturally occurring amyloid-based structure formed from a plurality of proteins comprising an amyloid polypeptide, such as CsgA (aligned aromatic groups); paragraphs [0004]-[0006], [00109]). 
      Regarding Claim 13, WO 2014/176311 A1  discloses wherein the amyloid polypeptide is CsgA (comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide; paragraphs [0004]-[0006]) and further discloses a fusion protein (fusion protein; paragraph [0010]) comprising an amyloid polypeptide fused to a redox active domain (fusion protein comprises an amyloid polypeptide fused to an activity polypeptide, such as an enzyme or binding domain (redox active domain); paragraphs [0010], [0036], [0100]).
    WO 2014/176311 A1  discloses a method of making an electrically conductive biofilm (a method of making an electrically conductive biofilm; paragraphs [0004], [0006], [00109]) comprising proliferating a genetically-altered bacterium (method comprises proliferating a genetically-altered bacterium; paragraphs [0004]-[0006]) comprising a nucleic acid sequence encoding a mutant amyloid polypeptide having a series of aligned aromatic groups (method comprises producing a genetically modified E. coli  ( limitation of claim 93) include a nucleic acid sequence encoding a CsgA amyloid-based structure formed from a plurality of mutant amyloid polypeptides (allowing the population of genetically-altered bacteria to produce an amyloid-based structure formed from a plurality of the proteins; paragraphs [0004]-[0006]), wherein the amyloid-based structure comprises a series of aligned aromatic groups forming electrically conductive pi-pi stacking along the length of the amyloid-based structure (a non-naturally occurring amyloid-based structure formed from a plurality of proteins comprising an amyloid polypeptide, such as CsgA (aligned aromatic groups forming electrically conductive pi-pi stacking); paragraphs [0004]-[0006], [00109]).
       WO 2014/176311 A1 further discloses wherein the amyloid polypeptide is
CsgA comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide ;paragraphs  {0004]-[0006]) CspA, abeta- lactoglobulin, a lysozyme,Sup35,and an amyloid-betapeptide. WO 2014/176311 A1 further discloses wherein the aromatic group is present on a Standard amino acid  comprising genetically altering bacterium to include a nucleic acid sequence encoding a CsgA polypeptide comprising amino  acids consisting of phenylalanine, tryptophan, and tyrosine(aromatic group on an amino acid),paragraphs {0004]-[0006])or a nonstandard amino acid. 
     WO 2014/176311 A1  discloses a fusion protein (fusion protein; paragraph [0010]) comprising an amyloid polypeptide fused to a redox active domain (fusion protein comprises an amyloid   polypeptide fused to an activity polypeptide, such as an enzyme or binding domain (redox active domain);paragraphs[ 0010],(0036),[00100)).
     WO 2014/176311 A1 does not disclose wherein the redox active group consist of a metallo -enzyme or cytochrome. 
      Reguerra et al. teach metallo -enzyme and  cytochrome ( see para 0027-0028 ).       Reguerra et al. also teach gold and copper grids for binding to proteins ( see para 0027 and 0142). Reguerra et al. teach that metalloproteins known as c-cytochromes, can 
       The above references do not teach sequences recited  in claims 96 and 100. 
Lu et al. teach modified amyloid peptide ( see claims ). Lu et al. teach CsgA polypeptide ( see para 001-0014, 0027-0030). Lu et al. teach include a nucleic acid sequence encoding a CsgA polypeptide (;paragraphs 0098- 0099-0101). Lu et al. teach sequences 96.4%, 96.2 % , 94.8%  and 93.3% identical to SEQ IDs NO: 3, 4  7, 8 and 9. , 65 See sequence alignments below:
         It would be prima-facie obvious at the time of the invention to modify the method  of WO 2014/176311 A1  and include Reguerra et al.’ metallo -enzyme and  cytochrome to obtain the instant invention. Because Reguerra et al. teach that metalloproteins known as c-cytochromes, can bind the pili and may contribute to their conductivity and adhesive properties. Additionally, WO 2014/176311 A1  teaches a method of producing a genetically modified bacterium (a method of producing a genetically modified E. coli comprising genetically altering a bacterium to include a nucleic acid sequence encoding a mutant amyloid polypeptide having a series of aligned aromatic groups. And Reguerra et al. teach metallo -enzyme and cytochrome.  Lu et al. teach CsgA polypeptide and the nucleic acid sequence encoding a CsgA polypeptide.      
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

RESULT 2 for SEQ ID NO:3

; Sequence 111, Application US/15436259
; Patent No. 10385102
; GENERAL INFORMATION
;  APPLICANT: Massachusetts Institute of Technology
;  TITLE OF INVENTION: CELL-DIRECTED SYNTHESIS OF MULTIFUNCTIONAL NANOPATTERNS AND NANOMATERIALS
;  FILE REFERENCE: M0656.70234US02
;  CURRENT APPLICATION NUMBER: US/15/436,259
;  CURRENT FILING DATE: 2017-02-17
;  PRIOR APPLICATION NUMBER: US 14/119319
;  PRIOR FILING DATE: 2014-12-05
;  PRIOR APPLICATION NUMBER: PCT/US2012/040191
;  PRIOR FILING DATE: 2012-05-31
;  PRIOR APPLICATION NUMBER: US 61/491697
;  PRIOR FILING DATE: 2011-05-31
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 111
;  LENGTH: 456
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
US-15-436-259-111

  Query Match             96.2%;  Score 325.2;  DB 3;  Length 456;
  Best Local Similarity   97.6%;  
  Matches  330;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 ACGGTGGTGGCGGTAATAATAGCGGCCCAAATTCTTATCTGAACATTTACCAGTACGGTG 60
              ||||||||||||||||||||||||||||||||||| | ||||||||||||||||||||||
Db         95 ACGGTGGTGGCGGTAATAATAGCGGCCCAAATTCTGAGCTGAACATTTACCAGTACGGTG 154

Qy         61 GCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTTACTTGACTATTACCC 120
              |||||||||||||||||||||||||||||||||||||||||||| |||||||||||||||
Db        155 GCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTGACTTGACTATTACCC 214

Qy        121 AGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTATATCGATC 180
              |||||||||||||||||||||||||||||||||||||||||||||||||||  |||||||
Db        215 AGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTCAATCGATC 274

Qy        181 TGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||| 
Db        275 TGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTG 334

Qy        241 ATATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTA 300
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        335 AAATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTA 394

Qy        301 ACTCCTACGTCAACGTGACTCAGGTTGGCTTTGGTAAC 338
              |||||| |||||||||||||||||||||||||||||||
Db        395 ACTCCTCCGTCAACGTGACTCAGGTTGGCTTTGGTAAC 432



RESULT 2  for SEQ ID NO:4
US-15-436-259-111
; Sequence 111, Application US/15436259
; Patent No. 10385102

;  APPLICANT: Massachusetts Institute of Technology
;  TITLE OF INVENTION: CELL-DIRECTED SYNTHESIS OF MULTIFUNCTIONAL NANOPATTERNS AND NANOMATERIALS
;  FILE REFERENCE: M0656.70234US02
;  CURRENT APPLICATION NUMBER: US/15/436,259
;  CURRENT FILING DATE: 2017-02-17
;  PRIOR APPLICATION NUMBER: US 14/119319
;  PRIOR FILING DATE: 2014-12-05
;  PRIOR APPLICATION NUMBER: PCT/US2012/040191
;  PRIOR FILING DATE: 2012-05-31
;  PRIOR APPLICATION NUMBER: US 61/491697
;  PRIOR FILING DATE: 2011-05-31
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 111
;  LENGTH: 456
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
US-15-436-259-111

  Query Match             96.2%;  Score 320.2;  DB 3;  Length 456;
  Best Local Similarity   97.6%;  
  Matches  325;  Conservative    0;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 GGTAATAATAGCGGCCCAAATTCTGAGCTGTACATTTACCAGTACGGTGGCGGTAACTCT 60
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db        106 GGTAATAATAGCGGCCCAAATTCTGAGCTGAACATTTACCAGTACGGTGGCGGTAACTCT 165

Qy         61 GCACTTGCTCTGCAAACTGATGCCCGTAACTCTGACTTGTATATTACCCAGCATGGCGGC 120
              |||||||||||||||||||||||||||||||||||||||  |||||||||||||||||||
Db        166 GCACTTGCTCTGCAAACTGATGCCCGTAACTCTGACTTGACTATTACCCAGCATGGCGGC 225

Qy        121 GGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTCAATCTATCTGACCCAACGT 180
              ||||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||
Db        226 GGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTCAATCGATCTGACCCAACGT 285

Qy        181 GGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTGAAATGTATGTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||   |||
Db        286 GGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTGAAATGACGGTT 345

Qy        241 AAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTAACTCCTCCGTC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        346 AAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTAACTCCTCCGTC 405

Qy        301 TACGTGACTCAGGTTGGCTTTGGTAACAACGCG 333
               ||||||||||||||||||||||||||||||||
Db        406 AACGTGACTCAGGTTGGCTTTGGTAACAACGCG 438



RESULT 10  for SEQ ID NO:9
US-15-436-259-111
; Sequence 111, Application US/15436259
; Publication No. US20180111968A1
; GENERAL INFORMATION
;  APPLICANT: Massachusetts Institute of Technology

;  FILE REFERENCE: M0656.70234US02
;  CURRENT APPLICATION NUMBER: US/15/436,259
;  CURRENT FILING DATE: 2017-02-17
;  PRIOR APPLICATION NUMBER: US 14/119319
;  PRIOR FILING DATE: 2014-12-05
;  PRIOR APPLICATION NUMBER: PCT/US2012/040191
;  PRIOR FILING DATE: 2012-05-31
;  PRIOR APPLICATION NUMBER: US 61/491697
;  PRIOR FILING DATE: 2011-05-31
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 111
;  LENGTH: 456
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
US-15-436-259-111

  Query Match             94.8%;  Score 320.4;  DB 70;  Length 456;
  Best Local Similarity   96.7%;  
  Matches  327;  Conservative    0;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          1 ACGGTGGTGGCGGTAATAATAGCGGCCCAAATTCTTTTCTGAACATTTACCAGTACGGTG 60
              |||||||||||||||||||||||||||||||||||   ||||||||||||||||||||||
Db         95 ACGGTGGTGGCGGTAATAATAGCGGCCCAAATTCTGAGCTGAACATTTACCAGTACGGTG 154

Qy         61 GCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTTTCTTGACTATTACCC 120
              ||||||||||||||||||||||||||||||||||||||||||||  ||||||||||||||
Db        155 GCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTGACTTGACTATTACCC 214

Qy        121 AGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTTTATCGATC 180
              |||||||||||||||||||||||||||||||||||||||||||||||||||  |||||||
Db        215 AGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTCAATCGATC 274

Qy        181 TGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||| 
Db        275 TGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTG 334

Qy        241 TTATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTA 300
                ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        335 AAATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTA 394

Qy        301 ACTCCTTCGTCAACGTGACTCAGGTTGGCTTTGGTAAC 338
              |||||| |||||||||||||||||||||||||||||||
Db        395 ACTCCTCCGTCAACGTGACTCAGGTTGGCTTTGGTAAC 432

RESULT 2  For SEQ ID NO:8
US-15-436-259-111
; Sequence 111, Application US/15436259
; Patent No. 10385102
; GENERAL INFORMATION
;  APPLICANT: Massachusetts Institute of Technology
;  TITLE OF INVENTION: CELL-DIRECTED SYNTHESIS OF MULTIFUNCTIONAL NANOPATTERNS AND NANOMATERIALS
;  FILE REFERENCE: M0656.70234US02
;  CURRENT APPLICATION NUMBER: US/15/436,259
;  CURRENT FILING DATE: 2017-02-17

;  PRIOR FILING DATE: 2014-12-05
;  PRIOR APPLICATION NUMBER: PCT/US2012/040191
;  PRIOR FILING DATE: 2012-05-31
;  PRIOR APPLICATION NUMBER: US 61/491697
;  PRIOR FILING DATE: 2011-05-31
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 111
;  LENGTH: 456
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
US-15-436-259-111

  Query Match             94.3%;  Score 318.8;  DB 3;  Length 456;
  Best Local Similarity   96.4%;  
  Matches  326;  Conservative    0;  Mismatches   12;  Indels    0;  Gaps    0;

Qy          1 ACGGTGGTGGCGGTAATAATAGCGGCCCAAATTCTTGGCTGAACATTTACCAGTACGGTG 60
              |||||||||||||||||||||||||||||||||||  |||||||||||||||||||||||
Db         95 ACGGTGGTGGCGGTAATAATAGCGGCCCAAATTCTGAGCTGAACATTTACCAGTACGGTG 154

Qy         61 GCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTTGGTTGACTATTACCC 120
              ||||||||||||||||||||||||||||||||||||||||||||   |||||||||||||
Db        155 GCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTGACTTGACTATTACCC 214

Qy        121 AGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTGGATCGATC 180
              |||||||||||||||||||||||||||||||||||||||||||||||||||  |||||||
Db        215 AGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTCAATCGATC 274

Qy        181 TGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||| 
Db        275 TGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAAAATTCTG 334

Qy        241 GGATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTA 300
                ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        335 AAATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACTGCATCTA 394

Qy        301 ACTCCTGGGTCAACGTGACTCAGGTTGGCTTTGGTAAC 338
              ||||||  ||||||||||||||||||||||||||||||
Db        395 ACTCCTCCGTCAACGTGACTCAGGTTGGCTTTGGTAAC 432

RESULT 2 for SEQ ID NO:7 
US-15-436-259-111
; Sequence 111, Application US/15436259
; Patent No. 10385102
; GENERAL INFORMATION
;  APPLICANT: Massachusetts Institute of Technology
;  TITLE OF INVENTION: CELL-DIRECTED SYNTHESIS OF MULTIFUNCTIONAL NANOPATTERNS AND NANOMATERIALS
;  FILE REFERENCE: M0656.70234US02
;  CURRENT APPLICATION NUMBER: US/15/436,259
;  CURRENT FILING DATE: 2017-02-17
;  PRIOR APPLICATION NUMBER: US 14/119319
;  PRIOR FILING DATE: 2014-12-05
;  PRIOR APPLICATION NUMBER: PCT/US2012/040191
;  PRIOR FILING DATE: 2012-05-31
;  PRIOR APPLICATION NUMBER: US 61/491697

;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 111
;  LENGTH: 456
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
US-15-436-259-111

  Query Match             96.4%;  Score 254.4;  DB 3;  Length 456;
  Best Local Similarity   97.7%;  
  Matches  258;  Conservative    0;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          1 TACGGTGGCGGTAACTCTGCACTTGCTCTGTATACTGATGCCCGTAACTCTGACTTGACT 60
              |||||||||||||||||||||||||||||| | |||||||||||||||||||||||||||
Db        148 TACGGTGGCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTGACTTGACT 207

Qy         61 ATTACCCAGCATGGCGGCGGTAATGGTGCAGATGTTTATCAGGGCTCAGATGACAGCTCA 120
              ||||||||||||||||||||||||||||||||||||  ||||||||||||||||||||||
Db        208 ATTACCCAGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTCA 267

Qy        121 ATCGATCTGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTTATCAGTGGAACGGCAAA 180
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db        268 ATCGATCTGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAA 327

Qy        181 AATTCTGAAATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTTACCAGACT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||| ||||||||
Db        328 AATTCTGAAATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACT 387

Qy        241 GCATCTAACTCCTCCGTCAACGTG 264
              ||||||||||||||||||||||||
Db        388 GCATCTAACTCCTCCGTCAACGTG 411

RESULT 2 for SEQ ID NO:65
US-15-436-259-111
; Sequence 111, Application US/15436259
; Patent No. 10385102
; GENERAL INFORMATION
;  APPLICANT: Massachusetts Institute of Technology
;  TITLE OF INVENTION: CELL-DIRECTED SYNTHESIS OF MULTIFUNCTIONAL NANOPATTERNS AND NANOMATERIALS
;  FILE REFERENCE: M0656.70234US02
;  CURRENT APPLICATION NUMBER: US/15/436,259
;  CURRENT FILING DATE: 2017-02-17
;  PRIOR APPLICATION NUMBER: US 14/119319
;  PRIOR FILING DATE: 2014-12-05
;  PRIOR APPLICATION NUMBER: PCT/US2012/040191
;  PRIOR FILING DATE: 2012-05-31
;  PRIOR APPLICATION NUMBER: US 61/491697
;  PRIOR FILING DATE: 2011-05-31
;  NUMBER OF SEQ ID NOS: 133
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 111
;  LENGTH: 456
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:

US-15-436-259-111

  Query Match             93.3%;  Score 246.4;  DB 3;  Length 456;
  Best Local Similarity   95.8%;  
  Matches  253;  Conservative    0;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          1 TACGGTGGCGGTAACTCTGCACTTGCTCTGTGGACTGATGCCCGTAACTCTGACTTGACT 60
              ||||||||||||||||||||||||||||||   |||||||||||||||||||||||||||
Db        148 TACGGTGGCGGTAACTCTGCACTTGCTCTGCAAACTGATGCCCGTAACTCTGACTTGACT 207

Qy         61 ATTACCCAGCATGGCGGCGGTAATGGTGCAGATGTTTGGCAGGGCTCAGATGACAGCTCA 120
              |||||||||||||||||||||||||||||||||||| | |||||||||||||||||||||
Db        208 ATTACCCAGCATGGCGGCGGTAATGGTGCAGATGTTGGTCAGGGCTCAGATGACAGCTCA 267

Qy        121 ATCGATCTGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTTGGCAGTGGAACGGCAAA 180
              ||||||||||||||||||||||||||||||||||||||||||   |||||||||||||||
Db        268 ATCGATCTGACCCAACGTGGCTTCGGTAACAGCGCTACTCTTGATCAGTGGAACGGCAAA 327

Qy        181 AATTCTGAAATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTTGGCAGACT 240
              |||||||||||||||||||||||||||||||||||||||||||||||||||   ||||||
Db        328 AATTCTGAAATGACGGTTAAACAGTTCGGTGGTGGCAACGGTGCTGCAGTTGACCAGACT 387

Qy        241 GCATCTAACTCCTCCGTCAACGTG 264
              ||||||||||||||||||||||||
Db        388 GCATCTAACTCCTCCGTCAACGTG 411

Applicants’ Arguments
5.     Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Applicants argue:
       In response to Applicant’s arguments filed May 3, 2021, the Examiner considers Botyanszki to disclose the limitations in pending claim 1. The Examiner maintains that Botyanszki discloses a biofilm comprising an amyloid-based structure formed from a plurality of mutant amyloid polypeptides (allowing the population of genetically-altered bacteria to produce an amyloid-based structure formed from a plurality of the proteins wherein the amyloid-based structure comprises a series of aligned aromatic groups forming electrically conductive pi-pi stacking along the length of the amyloid-based structure (a non-naturally occurring amyloid-based structure formed from a plurality of proteins comprising an amyloid polypeptide, such as CsgA aligned aromatic groups forming electrically conductive pi-pi stacking (citing paragraphs [0004-0006], [0047-0048] and [0109]). The Examiner also maintains that Botyanszki discloses wherein the aromatic group is present on a standard amino acid (comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide comprising 
          Applicant respectfully traverses the rejection. Response. Although Botyanszki discloses a genetically modified bacterium, it is one comprising an engineered amyloid polypeptide with a C-terminal display tag and/or activity polypeptide and a linker, as recited in paragraphs [0005] and [0036], e.g., metal-binding domain (MBD); Spy Tag; graphene binding (GBP); carbon nanotube binding (CBP); gold binding (A3); CT43; FLAG; Z8; E14; QBP1; CLP12; and AFP8. To the extent that Botyanszki discloses electrical conductivity it is within a speculative “wish list” of peptide activity domains, including substrate adhesion, the binding to any biomolecule or chemical, self-contained catalytic activity, catalytic activity in coordination with an externally localized protein, acting as template for inorganic structures, induction of physiological responses in cells, binding to ions in solution, self-polymerization or with other molecules, optical activity, and/or leads to stimulus-responsive behavior;! or generally as part of a list of potential specific applications. Botyanszki also suggests that “conductivity” may be conferred by carbon-based nanostructures (i.e., graphene or nanotubes).? However, the Federal Circuit has held that it is impermissible to rely on an obviousness theory that expects a skilled artisan to pick and choose from lists, especially “where the prior art, at best gives only general guidance as to the particular form of the claimed invention or how to achieve it.” Leo Pharm. Prods. v. Rea, 726 F.3d 1346, 1356 (Fed. Cir. 2013), citing Rolls-Royce PLC v. United Techs. Corp., 603 F.3d 1325, 1339 (Fed. Cir. 2010).
      In sharp contrast to the claimed subject matter, Botyanszki does not teach or suggest a mutant amyloid polypeptide having a series of aligned aromatic groups, wherein the aligned aromatic groups form a pi-pi stack. Indeed, none of the Examiner’s cited passages from Botyanszki (i.e., paragraphs [0004]-[0006], [0010], [0036], [0047]-[0048], [0100], [00109]) teach, suggest, or motivate one of skill in the art to align aromatic groups to form pi-pi (a- 2) stacks. Applicant’s claimed invention is based, in part, on specific point mutations introduced into the amyloid polypeptide, e.g., CsgA. The amyloid polypeptides form an amyloid-based structure which typically comprises:


       Accordingly, Applicant maintains that Botyanszki provide no suggestion, guidance, or motivation to genetically alter a bacterium to include a nucleic acid sequence encoding a mutant amyloid polypeptide having a series of aligned aromatic groups, wherein the aligned aromatic groups form a pi-pi stack, as recited in the pending claims. Furthermore, neither Reguerra nor Lu remedy these deficiencies. In particular, the CsgA nucleic acid sequence disclosed by Lu does not capture or suggest the specific substitution mutations of Applicant’s claimed invention. Briefly, it flows logically that an alignment with the known CsgA sequence would have a high percentage of identity, as illustrated by the Examiner.’ However, the relevant characteristic is not percent identity, but the location of the 4 to 5 stacked substitution mutations as has alrady been explained above. It can be observed in each alignment provided by the Examiner that the mismatches correspond to the stacked mutations that result in aligned aromatic groups that form a pi-pi stack. As indicated in Table 1 of the subject application,
      SEQ ID NO:3 comprises a Stack 1 — Tyr, having 5 substitution mutations to tyrosine;
     SEQ ID NO:4 comprises a Stack 2 — Tyr, having 5 substitution mutations to tyrosine;
      SEQ ID NO:9 comprises a Stack 1 — Phe, having 5 substitution mutations to phenylalanine;

       SEQ ID NO:7 comprises a Stack 5 — Tyr, having 4 substitution mutations to tyrosine; and
        SEQ ID NO:65 comprises a Stack 5 — Trp, having 4 substitution mutations to tryptophan.
      Thus, none of Botyanszki, Reguerra, or Lu, whether considered individually or in combination, teach or suggest all the elements of the pending claims. and would not have provided reasonable expectation of success in developing the claimed methods. In view of the foregoing, Applicant maintains that one of skill in the art would find no suggestion or motivation to align aromatic groups to form pi-pi (a- 2) stacks, nor would there be any reasonable expectation of success in doing so, based on the cited prior art. Accordingly, Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. § 103. 
Office Response
6.     Applicant's arguments filed 12/17 /2021 have been fully considered but they are not persuasive. 
    In response to applicants’ arguments WO 2014/176311 A1  Bokyanszki et al. does teach the added limitations in amended claim 1.  Bokyanszki et al. teach a biofilm comprising an amyloid-based structure formed from a plurality of mutant amyloid polypeptides (allowing the population of genetically-altered bacteria to produce an amyloid-based structure formed from a plurality of the proteins wherein the amyloid-based structure comprises a series of aligned aromatic groups forming electrically conductive pi-pi stacking along the length of the amyloid-based structure (a non-naturally occurring amyloid-based structure formed from a plurality of proteins comprising an amyloid polypeptide, such as CsgA aligned aromatic groups forming electrically conductive pi-pi stacking ( see para 0004-0006, 0047-0048 and 0109). WO 2014/176311  discloses wherein the aromatic group is present on a standard amino acid (comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide comprising amino acids consisting of phenylalanine, 
Regarding Claim 3, Bokyanszki et al. disclose the method of claim 1, and further discloses wherein the amyloid polypeptide is CsgA (comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide; paragraphs [0004]-[0006]).
      Regarding Claim 9, Bokyanszki et al. disclose the method of claim 1, and further discloses wherein the aromatic group is present on a standard amino acid (comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide comprising amino acids consisting of phenylalanine, tryptophan, and tyrosine (aromatic group on an amino acid); paragraphs [0004]-[0006]) or a nonstandard amino acid.
     Regarding Claim 10 Bokyanszki et al. disclose the method of claim 1 further discloses wherein the aromatic group is present on a standard amino acid selected from the group consisting of phenylalanine, tryptophan, and tyrosine (comprising genetically altering a bacterium to include a nucleic acid sequence encoding a CsgA polypeptide comprising amino acids consisting of phenylalanine, tryptophan, and tyrosine (aromatic group on an amino acid); paragraphs [0004]-[0006]).
       Regarding Claim 12, Bokyanszki et al. disclose a non-naturally occurring mutant amyloid polypeptide having a series of aligned aromatic groups (non-naturally occurring amyloid-based structure formed from a plurality of proteins comprising an amyloid polypeptide, such as CsgA (aligned aromatic groups); paragraphs [0004]-[0006], [00109]). 
         It would be prima-facie obvious at the time of the invention to modify the method  of Bokyanszki et al. and include Reguerra et al.’ metallo -enzyme and  cytochrome to obtain the instant invention. Because Reguerra et al. teach that metalloproteins known as c-cytochromes, can bind the pili and may contribute to their conductivity and adhesive properties. Additionally, Bokyanszki et al. teach a method of producing a genetically modified bacterium (a method of producing a genetically modified E. coli comprising genetically altering a bacterium to include a nucleic acid sequence encoding a mutant amyloid polypeptide having a series of aligned aromatic groups. And Reguerra 
    The combination of references makes the claims obvious. The rejection will stand.

Conclusion
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHATOL S SHAHNAN SHAH/ Examiner, Art Unit 1645                                                                                                                                                                                                        January 17, 2022

/JANA A HINES/Primary Examiner, Art Unit 1645